 

Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

dated as of January 16, 2020

by and among

VELOCITY FINANCIAL, INC.

and each of the other parties signatory hereto

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

Definitions

1

Section 2.

Demand Registration

4

Section 3.

Company Registration

8

Section 4.

Holdback Agreement

9

Section 5.

Registration Procedures

10

Section 6.

Offering Procedures

13

Section 7.

Expenses

14

Section 8.

Indemnification

14

Section 9.

Underwritten Offerings

16

Section 10.

Information by Eligible Holders

17

Section 11.

Delay of Registration

17

Section 12.

Exchange Act Compliance

17

Section 13.

Termination of Registration Rights

17

Section 14.

Additional Confidentiality Obligations

17

Section 15.

Successors and Assigns; Third Party Beneficiaries

18

Section 16.

Assignment

18

Section 17.

Entire Agreement

18

Section 18.

Notices

18

Section 19.

Severability

20

Section 20.

Modifications; Amendments; Waivers

20

Section 21.

Counterparts

20

Section 22.

Headings; Exhibits

20

Section 23.

Governing Law

20

Section 24.

Waiver of Jury Trial; Consent to Jurisdiction

20

Section 25.

Mergers and Other Transactions Affecting Registrable Securities

20

 

 

 

 

i

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of January 16, 2020 (this
“Agreement”), is entered into by and among (i) Velocity Financial, Inc., a
Delaware corporation (the “Company”), (ii) Snow Phipps Group AIV L.P. (“SP
AIV”), Snow Phipps Group AIV (Offshore) L.P. (“SP AIV Offshore”), SPG
Co-Investment, L.P. (“SP Co-Invest”), Snow Phipps Group (B), L.P. (“SPB”) and
Snow Phipps Group (RPV), L.P. (“SP RPV”), (iii) TOBI III SPE I LLC (“TOBI”), and
(iv) the parties listed on Schedule A hereto (such parties, together with the
Snow Phipps Group and the TOBI Group, the “Initial Equity Holders”).

WHEREAS, the Initial Equity Holders desire to enter into this Agreement to set
forth certain rights of the Equity Holders (as defined below).

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the parties hereto hereby agree as follows:

Section 1.Definitions

.  In addition to the terms defined elsewhere in this Agreement, as used herein,
the following terms shall have the following respective meanings. Unless the
context otherwise requires, the singular shall include the plural and the
masculine gender shall include the feminine and neuter, and vice versa, and the
word “or” shall be inclusive.

“Adverse Disclosure” means public disclosure of material non-public information
which, in the Board’s good faith judgment, after consultation with outside
counsel to the Company, (i) would be required to be made in any report or
registration statement filed with the SEC by the Company so that such report or
registration statement would not contain any untrue statement of a material fact
or omission to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, (ii) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
report or registration statement and (iii) is not in the best interests of the
Company or would materially interfere with a bona fide financing transaction,
disposition or acquisition or similar transaction by the Company and/or its
subsidiaries that is material to the Company and its subsidiaries (on a
consolidated basis).

“Affiliate” means, when used with reference to any specified Person, any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person; provided that none of the Company nor any of its subsidiaries shall be
deemed an Affiliate of any Equity Holder; provided, further, that no portfolio
company of any Equity Holder or of any Affiliate of such Equity Holder shall be
considered an Affiliate of such Equity Holder.

“Board” means the board of directors of the Company.

“Common Stock” means the common stock of the Company (or any successor of the
Company by merger, consolidation, or other reorganization) and any stock into
which any such common stock shall have been changed or any stock resulting from
any reclassification of any such common stock.

“Eligible Holders” means the Equity Holders and holders of Other Shares.

“Eligible Shares” means the Registrable Shares and the Other Shares.

“Equity Holders” means (i) each of the Initial Equity Holders and (ii) any
Affiliate of the Initial Equity Holders or any third party, in each case to whom
any of the Initial Equity Holders has assigned its rights under this Agreement
in accordance with Section 15; provided that a Person shall cease to be an
Equity Holder at the time such Person ceases to hold Registrable Shares.

“Equity Holders’ Counsel” means the counsel selected to represent the Equity
Holders in any registration and/or offering pursuant to this Agreement by
(i) the Requesting Equity Holders in the case of a Demand Registration and any
offering effected pursuant to Section 2(e), (ii) the Initiating Equity Holders
in the case of a

 

--------------------------------------------------------------------------------

 

Takedown Demand or (iii) the Equity Holders holding a majority of Registrable
Shares being registered and/or sold (as applicable) in any other registration
and/or offering, provided that the other Equity Holders participating in any
registration and/or offering may select a separate counsel to represent them in
connection with such registration and/or offering.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC promulgated
thereunder, all as the same shall be in effect from time to time.

“Group” means, with respect to any party hereto that is an Eligible Holder,
(i) such party and (ii) any Affiliate of any such party or its Affiliates, in
each case to whom such party or any of its Affiliates has assigned its rights
under this Agreement in accordance with Section 15 and who has become a party to
this Agreement as an Eligible Holder; provided that a Person shall cease to be a
member of a Group (without affecting the status of any other members of such
Group) at the time such Person ceases to hold Registrable Shares.

“IPO” means the first firm commitment underwritten public offering and sale of
equity securities of the Company for cash pursuant to an effective registration
statement (other than on Form S-4, S-8 or a comparable form).

“Marketed Underwritten Demand Registration” means a Demand Registration
involving a customary “road show” (including an “electronic road show”) or other
substantial marketing effort by the Company and one or more underwriters, in
each case, over a period of more than 48 hours.

“Marketed Underwritten Takedown Offering” means an Underwritten Takedown
Offering involving a customary “road show” (including an “electronic road show”)
or other substantial marketing effort by the underwriters over a period of more
than 48 consecutive hours.

“Organizational Documents” means the Certificate of Incorporation and the
By-laws of the Company (each as amended and in effect from time to time).

“Other Shares” means, at any time, those shares of Common Stock which do not
constitute Primary Shares or Registrable Shares and as to which the Company has
a contractual obligation, approved by the Board, to include such shares in a
registration statement under the Securities Act pursuant to the provisions of
this Agreement applicable to Other Shares.

“Overnight Underwritten Takedown Offering” means an Underwritten Takedown
Offering other than a Marketed Underwritten Takedown Offering.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an incorporated or unincorporated association, a joint
venture, a joint stock company or any other entity or body.

“Primary Shares” means at any time the authorized but unissued shares of Common
Stock and shares of Common Stock held by the Company in its treasury.

“Registrable Shares” means (i) shares of Common Stock held by any Equity Holder
(now owned or hereafter acquired) including any Common Stock issued or issuable
upon conversion or exchange of other securities of the Company or its
subsidiaries and (ii) any equity securities of the Company issued or issuable
with respect to the securities referred to in clause (i) above by way of
dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization; provided,
however, that any particular Registrable Shares shall cease to be Registrable
Shares when (x) they have been registered for sale under the Securities Act, the
registration statement in connection therewith has been declared effective and
they have been disposed of pursuant to such effective registration statement,
(y) they have been sold in compliance with Rule 144 following the consummation
of the IPO or (z) they are able to be sold under Rule 144 of the Securities Act
(or any successor rule) in any and all three month periods without volume
limitations or other restrictions.

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto.

2

--------------------------------------------------------------------------------

 

“Rule 145” means Rule 145 promulgated under the Securities Act or any successor
rule thereto.

“Rule 415” means Rule 415 promulgated under the Securities Act or any successor
rule thereto.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

“Shelf Participant” means any Eligible Holder listed as a potential selling
shareholder on a Form S-3 in connection with a Shelf Registration or any
Eligible Holder that could be added to such Shelf Registration without the need
for a post-effective amendment thereto or added by means of an automatic
post-effective amendment thereto.

“Snow Phipps” means Snow Phipps Group LLC or any other Snow Phipps Group member
designated in writing to the Company as such by Snow Phipps.

“Snow Phipps Group” means SP AIV, SPV AIV Offshore, SP Co-Invest, SPB and SP RPV
and any investment fund or related alternative investment vehicle managed,
sponsored, controlled or advised by Snow Phipps or any Person that controls, is
controlled by or is under common control with Snow Phipps, in each case so long
as any such member of the Snow Phipps Group (i) is managed, sponsored,
controlled or advised by an investment fund affiliated with Snow Phipps and
(ii) owns Common Stock.

“TOBI Group” means TOBI and any investment fund or related alternative
investment vehicle managed, sponsored, controlled or advised by TOBI or any
Person that controls, is controlled by or is under common control with TOBI, in
each case so long as any such member of the TOBI Group (i) is managed,
sponsored, controlled or advised by an affiliate of TOBI and (ii) owns Common
Stock.

“Underwritten Offering” means an offering of Common Stock or other equity
securities of the Company in which such securities are sold to an underwriter or
underwriters on a firm commitment basis for reoffering to the public.

“Underwritten Takedown Offering” means an Underwritten Offering pursuant to a
Takedown Demand.

“WKSI” means a well-known seasoned issuer, as defined in the Rule 405 of the
Securities Act.

(a)For all purposes of and under this Agreement, the following capitalized terms
shall have the respective meanings ascribed to them on the page of this
Agreement set forth opposite each such capitalized term below:

Affiliate

Section 1(a)

Agreement

Recitals

Assignee

Section 15

Board

Section 1(a)

Common Stock

Section 1(a)

Company

Recitals

Confidential Information

Section 5(r)

Demand Registration

Section 2(a)

Eligible Holders

Section 1(a)

Eligible Shares

Section 1(a)

e-mail

Section 17

Equity Holders

Section 1(a)

Equity Holders’ Counsel

Section 1(a)

Exchange Act

Section 1(a)

3

--------------------------------------------------------------------------------

 

FINRA

Section 5(m)

Form S-3

Section 2(a)(ii)

Group

Section 1(a)

Holdback Period

Section 4(a)

Initiating Equity Holder

Section 2(f)

IPO

Section 1(a)

Marketed Underwritten Takedown Offering

Section 1(a)

Organizational Documents

Section 1(a)

Other Shares

Section 1(a)

Overnight Underwritten Takedown Offering

Section 1(a)

Person

Section 1(a)

Primary Shares

Section 1(a)

Registrable Shares

Section 1(a)

Registration Expenses

Section 7

Representatives

Section 5(r)

Requesting Equity Holder

Section 2(a)

Rights Termination Date

Section 13

Rule 144

Section 1(a)

Rule 145

Section 1(a)

Rule 415

Section 1(a)

SEC

Section 1(a)

Securities Act

Section 1(a)

Shelf Participant

Section 1(a)

Shelf Period

Section 2(d)(iii)

Shelf Registration

Section 2(c)

Shelf Registration Date

Section 2(d)(i)(C)

Shelf Registration Notice

Section 2(d)(i)(A)

Shelf Registration Statement

Section 2(d)(i)(C)

Takedown Demand

Section 2(f)

Underwritten Offering

Section 1(a)

Underwritten Takedown Offering

Section 1(a)

WKSI

Section 1(a)

 

 

(b)The words “hereof”, “herein” and “hereunder” and words of like import used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles and Sections are to Articles and
Sections of this Agreement unless otherwise specified. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any statute shall be deemed to refer to such statute as
amended from time to time and to any rules or regulations promulgated
thereunder. References to any agreement or contract are to that agreement or
contract as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References in this Agreement to a number or
percentage of shares, units or other equity interests shall take into account
and give effect to any split, combination, dividend or recapitalization of such
shares, units or other equity interests, as applicable.

 

Section 2.Demand Registration

.

(a)

If the Company shall receive from any member of the Snow Phipps Group or the
TOBI Group (each, a “Requesting Equity Holder”) a written request that the
Company effect a registration with respect to all or a part of the Registrable
Shares held by such Requesting Equity Holder (a “Demand Registration”, which
term

4

--------------------------------------------------------------------------------

 

shall include any Marketed Underwritten Demand Registration and demands for a
Marketed Underwritten Takedown Offering), then the Company will:

(i)within ten (10) days after the date of such request, give written notice of
the proposed registration to all Equity Holders (other than the Requesting
Equity Holder) and the holders of Other Shares; and

(ii)use its reasonable best efforts to, as soon as practicable and in any event
within ninety (90) days, in the case of any registration of shares conducted on
a registration statement on Form S-1 under the Securities Act (or any comparable
or successor form or forms thereto) or within forty-five (45) days, in the case
of a registration of shares conducted on a registration statement on Form S-3
under the Securities Act (or any comparable or successor form or forms thereto,
a “Form S-3”), effect such registration (which shall, in the case of a secondary
offering, be on Form S-3 if the Company is qualified for registration on Form
S-3 at such time) (including, without limitation, the execution of an
undertaking to file post-effective amendments, appropriate qualifications under
applicable blue sky or other state securities laws and appropriate compliance
with applicable regulations issued under the Securities Act) as may be so
requested and as would permit or facilitate the sale and distribution of all of
such Registrable Shares as are specified in such request, together with all or
such portion of (A) the other Registrable Shares joining in such request as are
specified in a written request from any Equity Holder received by the Company,
(B) any Other Shares entitled to participate therein as are specified in a
written request from the holders of such Other Shares received by the Company,
and/or (C) any Primary Shares proposed to be included in such registration by
the Company by notice from the Company to the Requesting Equity Holder, in each
case within twenty (20) days after written notice from the Company is given
under Section 2(a)(i) above; provided that the Company shall not be obligated to
effect, or take any action to effect, any such registration pursuant to this
Section 2(a):

(1)In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;

(2)If the Company shall furnish to the Requesting Equity Holder a certificate
signed by the Chief Executive Officer (or other authorized officer) of the
Company stating that in the reasonable discretion of the Company the
registration statement (i) would require the Company to make an Adverse
Disclosure or (ii) could not be effected by the Company in compliance with the
applicable financial statement requirements under applicable securities laws,
the Company’s obligation to use its reasonable best efforts to comply with this
Section 2(a), and its related obligations under Section 5, shall be deferred
(provided that the Company shall only be permitted two deferrals pursuant to
this Section 2(a)(ii)(2) and Section 2(d)(iv), in the aggregate, in any
twelve-month period, with such deferrals not to exceed an aggregate of 90 days);

(3)If the Requesting Equity Holder and its Group propose to register Registrable
Shares at an expected offering price, net of underwriter discounts and
commissions, of less than $10,000,000 (net of Registration Expenses) in the
aggregate; provided that this clause (4) shall not apply to a Shelf Registration
covering an unspecified number of shares in accordance with Section 2(b);

(4)With respect to an aggregate of more than four (4) Demand Registrations
and/or Takedown Demands (as defined herein) initiated by the Snow Phipps Group
in any calendar year, excluding any Demand Registrations and Takedown Demands
that are terminated by the Snow Phipps Group in accordance with Section 2(b)
below; or

(5)With respect to an aggregate of more than one (1) Demand Registration or
Takedown Demand (as defined herein) initiated by the TOBI Group, excluding any
Demand Registrations and Takedown Demands that are terminated by the TOBI Group
in accordance with Section 2(d)(ii) below.

5

--------------------------------------------------------------------------------

 

Subject to the provisions of Section 2(e) below, the Company may, in its sole
discretion, include Other Shares in the registration statement filed pursuant to
the request of the Requesting Equity Holders pursuant to this Section 2(a).

(b)Right to Terminate.  A Requesting Equity Holder shall have the right to
terminate any Demand Registration initiated by it under Section 2(a) prior to
the effectiveness of such Demand Registration whether or not any Equity Holder
has elected to include Registrable Securities in such Demand Registration and,
thereupon, the Company shall be relieved of its obligation to register any
Registrable Securities under Section 2(a) in connection with such Demand
Registration (but not from its obligation to pay the Registration Expenses in
connection therewith); provided, that (i) the Requesting Equity Holder has
reimbursed the Company for the pro rata portion (based on the total number of
securities such Requesting Equity Holder sought to register, as compared to the
total number of securities included on the applicable Registration Statement) of
the reasonable and documented out-of-pocket fees and expenses incurred by the
Company in connection with such Demand Registration, or (ii) a material adverse
change occurred in the condition (financial or otherwise), business, prospects,
assets, properties, operations or resolutions of operations of the Company and
its subsidiaries taken as a whole subsequent to the date of delivery of the
Demand Registration or the per share price of the Common Stock has declined by
ten percent (10%) or more as compared to the closing per share price of the
Common Stock on the date of the delivery of the written notice requesting such
Demand Registration.

(c)Shelf Registration. At any time and from time to time when the Company is
eligible to utilize Form S-3 to sell shares in a secondary offering on a delayed
or continuous basis in accordance with Rule 415 (a “Shelf Registration”), any
demand made pursuant to Section 2(a) may, at the option of the Requesting Equity
Holder, be a demand for a Shelf Registration.

(d)Shelf Registration Right.  If the Company shall receive from any member of
the Snow Phipps Group or the TOBI Group, a written request to file a Shelf
Registration Statement (which request, for the avoidance of shall not be deemed
to be a Demand Registration), the Company will:

(A)within ten (10) days after the date of such request, give written notice of
the proposed registration to all Equity Holders and the holders of Other Shares
(a “Shelf Registration Notice”) of the anticipated date of the filing of such
Shelf Registration Statement and shall include in such Shelf Registration
Statement a number of Registrable Securities equal to the aggregate number of
Registrable Securities requested to be included by any Equity Holder within five
(5) business days of the Company delivering the Shelf Registration Notice to
such Equity Holder;

(B)use its commercially reasonable efforts to cause such Shelf Registration
Statement to become effective as promptly as reasonably practicable after the
Shelf Registration Date; and

(C)use its commercially reasonable efforts to file within forty-five (45) days
following such request from the Snow Phipps Group or the TOBI Group, but in any
event no earlier than the date that is 12 full calendar months after the
consummation of an IPO or, if such day is not a business day, on the first
business day thereafter (the “Shelf Registration Date”), a registration
statement on Form S-3 (or any successor form then in effect) (a “Shelf
Registration Statement”) (which Shelf Registration Statement shall be designated
by the Company as an automatic shelf registration statement if the Company is a
WKSI at the time of filing such Shelf Registration Statement with the SEC), as
will permit or facilitate the sale and distribution of all Registrable
Securities owned by the Equity Holders (or such lesser amount of the Registrable
Securities of any Equity Holder as such Equity Holder shall request to the
Company in writing).

(ii)If at the time of such request the Company is a WKSI, (x) if the Company so
elects, such Shelf Registration Statement may also cover an unspecified number
of shares to be sold by the Company, and (y) if the Equity Holders so elect,
such Shelf Registration Statement may cover an unspecified number of shares to
be sold by the Equity Holders. If the Company is permitted by applicable law,
rule or regulation to add selling securityholders or additional Registrable
Securities, as applicable, to a Shelf Registration Statement without filing a
post-effective amendment, an Equity Holder that requested that not all of its
Registrable Securities be included in a Shelf Registration Statement that is
currently effective

6

--------------------------------------------------------------------------------

 

(including pursuant to the immediately preceding sentence) may request the
inclusion of such Equity Holder’s Registrable Securities (such amount not in any
event to exceed the total Registrable Securities owned by such Equity Holder) in
such Shelf Registration Statement at any time or from time to time, and the
Company shall add such Registrable Securities to the Shelf Registration
Statement as promptly as reasonably practicable. The Company shall also use its
commercially reasonable efforts to file any replacement or additional Shelf
Registration Statement and use commercially reasonable efforts to cause such
replacement or additional Shelf Registration Statement to become effective prior
to the expiration of the initial Shelf Registration Statement filed pursuant to
this Section 2.1(d).

(iii)The Company shall use its commercially reasonable efforts to keep such
Shelf Registration Statement filed pursuant to this Section 2.1(d), including
any replacement or additional Shelf Registration Statement, continuously
effective under the Securities Act in order to permit the prospectus forming a
part thereof to be usable by the Shelf Holders until the date as of which all
Registrable Securities registered by such Shelf Registration Statement have been
sold or cease to be Registrable Securities (such period of effectiveness, the
“Shelf Period”).

(iv)The Company shall not be obligated to effect, or take any action to effect,
any such registration pursuant to this Section 2(d):

(A)In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification or compliance, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act or
applicable rules or regulations thereunder;

(B)If the Company shall furnish to the requesting Equity Holder a certificate
signed by the Chief Executive Officer (or other authorized officer) of the
Company stating that in the reasonable discretion of the Company the Shelf
Registration Statement (i) would require the Company to make an Adverse
Disclosure or (ii) could not be effected by the Company in compliance with the
applicable financial statement requirements under applicable securities laws,
the Company’s obligation to use its reasonable best efforts to comply with this
Section 2(d), and its related obligations under Section 5, shall be deferred
(provided that the Company shall only be permitted two deferrals pursuant to
this Section 2(d)(iv) and Section 2(a)(ii)(2), in the aggregate, in any
twelve-month period, with such deferrals not to exceed an aggregate of 90 days).

In addition, the Company may suspend the use of any effective Shelf Registration
by written notice to the holders of Registrable Shares listed as potential
selling shareholders therein under the circumstances, for the period and subject
to the limitations set forth in Section 2(a)(ii)(2) and Section 2(d)(iv)(C).

(e)Underwriting. In the case of any offering made in accordance with
Section 2(a), other than an offering made pursuant to a Takedown Demand:

(i)if the Requesting Equity Holder intends to distribute the Registrable Shares
by means of an Underwritten Offering, it shall so advise the Company as a part
of its request made pursuant to Section 2(a) and the underwriters and managing
underwriter(s) for such Underwritten Offering shall be chosen by the Requesting
Equity Holder. If the holders of Other Shares request inclusion of such shares,
the Equity Holders agree that the Company may include such shares in the
Underwritten Offering so long as such holders agree to be bound by the
applicable provisions of this Section 2. The Requesting Equity Holder and the
Company shall (together with all other Eligible Holders proposing to distribute
their Eligible Shares through such Underwritten Offering) enter into an
underwriting agreement in customary form and reasonably acceptable to the
Company with the underwriter or underwriters. Notwithstanding any other
provision of this Section 2, if the managing underwriter(s) selected as provided
in this Section 2(e) determines that marketing factors require a limitation on
the number of shares to be underwritten in such Underwritten Offering, the
managing underwriter may limit the number of shares proposed to be included in
such registration and Underwritten Offering as follows:

7

--------------------------------------------------------------------------------

 

(1)first, Registrable Securities held by the Snow Phipps Group and the TOBI
Group shall be included, allocated pro rata among members of the Snow Phipps
Group and the TOBI Group that have requested to participate in such Demand
Registration based on the relative number of Registrable Securities requested to
be included by such Persons in such Underwritten Offering;

(2)second, and only if all the securities referred to in clause (1) have been
included in such Demand Registration, Registrable Securities held by the other
Equity Holders and holders of Other Shares shall be included, allocated pro rata
among the other Equity Holders and holders of Other Shares that have requested
to participate in such Demand Registration based on the relative number of
Registrable Securities requested to be included by such Persons in such
Underwritten Offering; and

(3)third, and only if all of the securities referred to in clause (2) have been
included in such Demand Registration, the number of securities that the Company
proposes to include in such Demand Registration that, in the opinion of the
managing underwriter(s), can be sold without having such adverse effect, shall
be included.

(f)Shelf Takedowns. At any time when a Shelf Registration statement is effective
and its use has not been suspended by the Company pursuant to Section 2(c), upon
the demand (a “Takedown Demand”) by any member of the Snow Phipps Group or the
TOBI Group that is a Shelf Participant holding Registrable Shares at such time
(the “Initiating Equity Holder”), the Company will facilitate in the manner
described in this Agreement a “takedown” of shares off of such Shelf
Registration; provided that (i) subject to the limitations set forth in Section
2(a)(ii)(4) hereof, Snow Phipps shall have the right to make no more than four
(4) Takedown Demands and/or Demand Registrations in any twelve (12) month
period, (ii) subject to the limitations set forth in Section 2(a)(ii)(5) hereof,
the TOBI Group shall have the right to make no more than one (1) Takedown Demand
or Demand Registration; (iii) the Company shall not be obligated to effect a
Marketed Underwritten Takedown Offering unless the shares requested to be sold
in such offering have an aggregate market value (based on the most recent
closing price of the Common Stock at the time of the demand) of at least
$10,000,000 (net of expected underwriting discounts and commissions); and
(iv) the Company will provide (x) in connection with any Overnight Underwritten
Takedown Offering at least two (2) business days’ notice to any Equity Holder
(other than the Initiating Equity Holder) that is a Shelf Participant and that
is a member of the Snow Phipps Group or the TOBI Group or is a director or
executive officer of the Company, and (y) in connection with any Marketed
Underwritten Takedown Offering, at least five (5) business days’ notice to any
Eligible Holder (other than the Initiating Equity Holder) that is a Shelf
Participant. If any Shelf Participants entitled to receive a notice pursuant to
clause (iii) of the preceding sentence request inclusion of their Eligible
Shares (by notice to the Company, which notice must be received by the Company
no later than (A) in the case of an Overnight Underwritten Takedown Offering,
the business day following the date notice is given to such participant or
(B) in the case of a Marketed Underwritten Takedown Offering, three (3) calendar
days following the date notice is given to such participant) the Company shall
include such shares in the Underwritten Takedown Offering so long as such
participants agree to be bound by the applicable provisions of this Section 2;
provided that (1) the Initiating Equity Holder shall maintain the right to
select the underwriter(s) or managing underwriter(s) for such offering and
(2) if such managing underwriter(s) determines that marketing factors require a
limitation on the number of shares to be underwritten, the managing
underwriter(s) may limit the number of shares proposed to be included in such
offering such that the number of Eligible Shares to be included shall be
determined in the manner set forth in Section 2(c). The Shelf Participants
participating in such offering and the Company shall enter into an underwriting
agreement in customary form with the underwriter or underwriters of such
offering. Any Shelf Participant who has requested inclusion in such Underwritten
Takedown Offering as provided above (including the Initiating Equity Holder) may
elect to withdraw therefrom at any time prior to the consummation of the
takedown by written notice to the Company, the managing underwriter(s) and the
Initiating Equity Holder; provided that, if the Company’s counsel or
underwriters’ counsel reasonably determines that such withdrawal would require a
recirculation of the prospectus, then no Eligible Holder shall have the right to
withdraw unless the Initiating Equity Holder has elected to withdraw.

(g)Effective Registration Statement. Should a Takedown Demand not be consummated
due to the failure of the Initiating Equity Holder to perform its obligations
under this Agreement, or in the event the Initiating Equity Holder withdraws or
does not pursue the offering contemplated by the Shelf Takedown request as
provided

8

--------------------------------------------------------------------------------

 

for in Section 2(f) above, then such Takedown Demand shall be deemed to have
been effected for purposes of clause (i) of Section 2(f) unless such offering
does not proceed because (x) a material adverse change occurred in the condition
(financial or otherwise), business, prospects, assets, properties, operations or
results of operations of the Company and its subsidiaries taken as a whole
subsequent to the date of the delivery of the Takedown Demand referred to in
Section 2(f) above or the per share price of the Common Stock has declined by
ten percent (10%) or more as compared to the closing per share price of the
Common Stock on the date of the Takedown Demand, (y) use of the Shelf
Registration was subsequently suspended by the Company as provided in
Section 2(c), or (z) the Shelf Registration statement did not remain
continuously effective until all the Registrable Shares subject to such Takedown
Demand were sold because (i) the Company was not in compliance in all material
respects with its obligations under this Agreement, or (ii) the Shelf
Registration was interfered with by any stop order, injunction, or other order
or requirement of the SEC or other governmental agency or court, in which event
such Takedown Demand shall not be deemed to have been effected for purposes of
clause (i) of Section 2(f).

Section 3.Company Registration

.  (a) If the Company shall determine to register any Primary Shares or Other
Shares under the Securities Act, other than (A) in an IPO, (B) pursuant to a
registration statement on Form S-4 or S-8 (or such similar successor forms then
in effect under the Securities Act), (C) pursuant to a registration relating
solely to an offering and sale to employees, directors or consultants of the
Company or its subsidiaries pursuant to any employee stock plan or other benefit
plan arrangement, (D) pursuant to a registration relating to a Rule 145
transaction, (E) pursuant to a registration by which the Company is offering to
exchange its own securities for other securities (including pursuant to
Section 8), (F) pursuant to a registration statement relating solely to dividend
reinvestment or similar plans or (G) pursuant to a registration statement by
which only the initial purchasers and subsequent transferees of debt securities
or preferred equity securities of the Company or any of its subsidiaries that
are convertible or exchangeable for Common Stock may resell such notes and sell
the Common Stock into which such notes may be converted or exchanged, then in
each case, the Company will:

(i)promptly give to the Eligible Holders a written notice thereof; and

(ii)include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Eligible Shares specified in a written request or requests by any Eligible
Holder (provided that such Eligible Holder has indicated within twenty (20) days
after written notice from the Company described in clause (i) above is given
that such Eligible Holder desires to sell Eligible Shares in the manner of
distribution proposed by the Company) except as set forth in Section 3(b) below.

(b)Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Eligible Holders as a part of the written notice given pursuant to
Section 3(a)(i). In such event, the right of each Eligible Holder to
registration pursuant to this Section 3(b) shall be conditioned upon such
Eligible Holder’s participation in such underwriting and the inclusion of such
Eligible Holder’s Registrable Shares in the underwriting to the extent provided
herein. The participating Eligible Holders shall (together with the Company and
the other stockholders distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter or
underwriters participating in the underwriting. Notwithstanding any other
provision of this Section 3, if the managing underwriter(s) determines that
marketing factors require a limitation on the number of shares to be
underwritten, the managing underwriter(s) may limit the number of Eligible
Shares proposed to be included in such registration and underwriting as follows:

(1)first, 100% of the securities that the Company proposes to sell shall be
included;

(2)second, and only if all the securities referred to in clause (1) have been
included, the number of Registrable Securities that members of the Snow Phipps
Group and the TOBI Group have proposed to include in such registration, which,
in the opinion of such managing underwriter(s), can be sold without having such
adverse effect in such registration shall be included, with such number to be
allocated pro rata among the members of the Snow Phipps Group and the TOBI Group
that have requested to participate in such registration based on the relative
number of Registrable Securities requested by such Persons to be included in
such registration; and

9

--------------------------------------------------------------------------------

 

(3)third, and only if all the securities referred to in clause (2) have been
included, the number of Registrable Securities that the other Equity Holders and
holders of Other Shares have proposed to include in such registration, which, in
the opinion of such managing underwriter(s), can be sold without having such
adverse effect in such registration shall be included, with such number to be
allocated pro rata among such other Equity Holders and holders of Other Shares
that have requested to participate in such registration based on the relative
number of Registrable Securities requested by such Persons to be included in
such registration.

Any Eligible Holder or other stockholder may elect to withdraw from such
underwriting at any time prior to the consummation of the offering by written
notice to the Company and the underwriter(s). Any Eligible Shares or other
securities excluded or withdrawn from such underwriting shall be withdrawn from
such registration; provided that, if the Company’s counsel or underwriter’s
counsel reasonably determines that such withdrawal would materially delay the
registration or require a recirculation of the prospectus, then the Eligible
Holders shall have no right to withdraw. In the event that any Eligible Holder
has requested inclusion of Eligible Shares in a Shelf Registration initiated by
the Company, such Eligible Holder shall have the right, but not the obligation,
to participate in any Underwritten Offering of the Company’s Common Stock under
such shelf registration.

Section 4.Holdback Agreement

.  (a) If requested by the managing underwriter(s) of an Underwritten Offering
(including the IPO), neither the Eligible Holders nor the Company shall offer
for sale (including by short sale), grant any option for the purchase of, or
otherwise transfer (whether by actual disposition or effective economic
disposition due to cash settlement, derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Common Stock or otherwise), any equity securities (or interests therein) in
the Company without the prior written consent of the Company for a period
designated by the Company in writing to the Eligible Holders, which shall begin
(i) in the case of the IPO, on the date the Company first files a prospectus
that includes a price range in respect of the IPO, (ii) in the case of a
Takedown Demand, the earlier of the date of the underwriting agreement and the
commencement of marketing efforts or (iii) for any other offering, 7 days before
the effective date of the registration statement, and shall not last longer than
180 days following such effective date for the IPO and ninety (90) days
following such effective date for any offering thereafter, subject, in each
case, to reasonable extension as determined by the Company to the extent
necessary to avoid a blackout of research reports under applicable regulations
of FINRA (each such period, a “Holdback Period”); provided that except in the
case of an IPO, no Holdback Period shall apply to any Equity Holder who is not
entitled to participate in an Underwritten Offering hereunder (disregarding the
effect of any underwriter cutbacks imposed on such Equity Holder).
Notwithstanding the foregoing, the Company may effect a public sale or
distribution of securities of the type described above and during the periods
described above if such sale or distribution is made pursuant to Registrations
on Form S-4 or S-8 or any successor form to such Forms or as part of any
Registration of securities for offering and sale to employees, directors or
consultants of the Company and its Subsidiaries pursuant to any employee stock
plan or other employee benefit plan arrangement. If requested by the managing
underwriter(s) of any such offering and subject to the approval of the Company,
the Company and the Eligible Holders shall execute a separate agreement to the
foregoing effect, each of which shall be substantially similar and none of which
shall contain any terms (other than notice requirements for officers and
directors) more favorable to any Eligible Holder than all other Eligible
Holders. The Company may impose stop-transfer instructions with respect to the
Common Stock or other securities subject to the foregoing restriction until the
end of the Holdback Period. Notwithstanding the foregoing, if the managing
underwriter(s) in connection with any such offering waive all or any portion of
the Holdback Period with respect to any Eligible Holders, the Company, the
Requesting Equity Holders or the Initiating Equity Holders, as applicable, will
use commercially reasonable efforts to cause such managing underwriter(s) to
apply the same waiver to all other Eligible Holders. The obligations of any
person under this Section 4 are not in limitation of holdback or transfer
restrictions that may otherwise apply by virtue of any other agreement or
undertaking.

Section 5.Registration Procedures

.  If and whenever the Company is under an obligation pursuant to the provisions
of this Agreement to effect the registration of any Eligible Shares, the Company
shall, as expeditiously as reasonably practicable:

(a)prepare the required registration statement, including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a registration statement or prospectus (including a free
writing prospectus), or any amendments or supplements thereto, furnish to the

10

--------------------------------------------------------------------------------

 

underwriters, if any, and the Equity Holders participating in such offering, if
any, copies of all documents prepared to be filed, which documents shall be
subject to the review of such underwriters, such Equity Holders and the Equity
Holders’ Counsel;

(b)use its commercially reasonable efforts to cause a registration statement
that registers such Eligible Shares to become and remain effective for a period
of 120 days (subject to any extension provided for in Section 5(c)) or until all
of such Eligible Shares have been disposed of (if earlier); provided, however,
that in the case of any Shelf Registration, the 120 day period shall be
extended, if necessary, to keep the registration statement effective as
contemplated by Section 2(d)(iii);

(c)furnish, a reasonable period of time before filing a registration statement
that registers such Eligible Shares, a prospectus relating thereto or any
amendments or supplements relating to such a registration statement or
prospectus to the Equity Holders’ Counsel and fairly consider such reasonable
changes in any such documents prior to or after the filing thereof as such
Equity Holders’ Counsel may request;

(d)prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
(i) reasonably requested by any Eligible Holder participating in such
registration (to the extent such request relates to information relating to such
Eligible Holder) (ii) necessary to keep such registration statement effective
for at least a period of 120 days or until all of such Eligible Shares have been
disposed of (if earlier) and to comply with the provisions of the Securities Act
with respect to the sale or other disposition of such Eligible Shares; provided,
however, that in the case of any Shelf Registration, such 120 day period shall
be extended, if necessary, to keep the registration statement effective as
contemplated by Section 2(d)(iii), (iii) requested by the Eligible Holders (or
required in the case of a Shelf Registration unless the Company elects to
suspend use of such Registration Statement pursuant to Section 2(b)), so that
the prospectus used in connection with such registration shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing or (iv) requested jointly by the
managing underwriter(s) and the Requesting Equity Holders or the Initiating
Equity Holders, as applicable, relating to the plan of distribution therein;
and, with respect to a Shelf Registration, if during such period the Company
ceases to be eligible to continue such Shelf Registration on the original
registration statement (whether by virtue of ceasing to be eligible to use Form
S-3, by virtue of expiration of such registration statement pursuant to Rule
415(a)(5), or otherwise), the Company shall register the applicable shares on a
replacement registration statement, which shall be on Form S-3 if the Company is
then eligible for such registration statement or, otherwise, on Form S-1, and
shall continue such Shelf Registration, and amend and supplement such
replacement registration statement from time to time, as required by this
Agreement;

(e)notify the Equity Holders’ Counsel and each participating Equity Holder in
writing (i) when the applicable registration statement or any amendment thereto
has been filed or becomes effective, and when any applicable prospectus or any
amendment or supplement thereto has been filed, (ii) of the receipt by the
Company of any notification with respect to any comments by the SEC with respect
to such registration statement or prospectus or any amendment or supplement
thereto or any request by the SEC for the amending or supplementing thereof or
for additional information with respect thereto, (iii) of the receipt by the
Company of any notification with respect to the issuance by the SEC of any stop
order suspending the effectiveness of such registration statement or prospectus
or any amendment or supplement thereto or the initiation or threatening of any
proceeding for that purpose, and (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of such
Eligible Shares for sale in any jurisdiction or the initiation or threatening of
any proceeding for such purposes; and, upon occurrence of any of the events
mentioned in clauses (iii) and (iv) use its reasonable best efforts to prevent
the issuance of any stop order or obtain the withdrawal thereof as soon as
possible;

(f)use its commercially reasonable efforts to register or qualify such Eligible
Shares under such other securities or blue sky laws of such jurisdictions as the
Eligible Holders reasonably request and do any and all other acts and things
which may be reasonably necessary or advisable to enable the Eligible Holders to
consummate the disposition in such jurisdictions of the Eligible Shares owned by
the Equity

11

--------------------------------------------------------------------------------

 

Holders; provided, however, that the Company will not be required to qualify to
do business, subject itself to taxation or consent to general service of process
in any jurisdiction, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;

(g)furnish to the Eligible Holders such number of copies of such registration
statement and of each amendment and supplement thereto (in each case, including
all exhibits), the prospectus, if any, contained in such registration statement
or other prospectus, including a preliminary prospectus or any free writing
prospectus, in conformity with the requirements of the Securities Act;

(h)without limiting Section 5(f) above, use its reasonable best efforts to cause
such Eligible Shares to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the Eligible Holders (to the
extent the Eligible Holders then hold such Eligible Shares) to consummate the
disposition of such Eligible Shares;

(i)notify the Eligible Holders on a timely basis at any time when a prospectus
relating to such Eligible Shares is required to be delivered under the
Securities Act upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing;

(j)provide a transfer agent and registrar (which may be the same entity) for
such Eligible Shares and a CUSIP number for such Eligible Shares, in each case
no later than the effective date of such registration statement;

(k)use its commercially reasonable efforts to cause all such Eligible Shares
registered pursuant to this Agreement to be listed on any national securities
exchange on which any shares of the Common Stock are listed, or, if the Common
Stock is not then listed, use its reasonable efforts to list such Eligible
Shares on a national securities exchange;

(l)use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of the registration statement or the use of any
preliminary or final prospectus;

(m)reasonably cooperate with each Eligible Holder and each underwriter, and
their respective counsel in connection with any filings required to be made with
the Financial Industry Regulatory Authority (“FINRA”), and any securities
exchange on which such Eligible Shares are traded or will be traded;

(n)take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary to
make any such prohibition inapplicable;

(o)in the case of an offering pursuant to a registration that is not an
Underwritten Offering, cooperate with the sellers of Eligible Shares to
facilitate the timely preparation and delivery of certificates, to the extent
permitted by applicable law, not bearing any restrictive legends representing
the Eligible Shares to be sold, and cause such Eligible Shares to be issued in
such denominations and registered in such names in accordance with the
instructions of the sellers of Eligible Shares prior to any sale of Eligible
Shares and instruct any transfer agent and registrar of Eligible Shares to
release any stop transfer orders in respect thereof in accordance with
applicable law;

(p)make such representations and warranties to the Eligible Holders
participating in such offering and the underwriters or agents, if any, in form,
substance and scope as are customarily made by issuers in secondary Underwritten
Offerings;

12

--------------------------------------------------------------------------------

 

(q)obtain for delivery to the Eligible Holders participating in such offering
and to the underwriter(s), if any, an opinion or opinions from counsel for the
Company dated the effective date of the registration statement or, in the event
of an Underwritten Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to the Equity Holders or underwriters, as the case may
be, and their respective counsel;

(r)make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by any Equity Holder, by any underwriter participating in
any disposition to be effected pursuant to such registration statement and by
any attorney, accountant or other agent retained by such Equity Holders
(including the Equity Holders’ Counsel) or any such underwriter in connection
with such registration statement (collectively, “Representatives”), all
pertinent financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors
and employees and the independent public accountants who have certified its
financial statements to make themselves available to discuss the business of the
Company and to supply all information reasonably requested by any such Person or
its Representatives in connection with such registration statement
(collectively, “Confidential Information”) as shall be necessary to enable them
to exercise their due diligence responsibility; provided that any such Person or
Representative gaining access to Confidential Information pursuant to this
Section 5(r) shall agree to hold in strict confidence and shall not make any
disclosure or use any Confidential Information, unless (w) the release of such
information is requested or required by law or by deposition, interrogatory,
requests for information or documents by a governmental entity, subpoena or
similar process (provided that such Person shall give prompt and timely written
notice prior to such release, to the extent permitted by law, and shall
reasonably cooperate with the Company should the Company, at the Company’s sole
expense, desire to seek a protective order prior to disclosure), (x) such
information is or becomes publicly known other than through a breach of this or
any other agreement of which such Person has knowledge after inquiry, (y) such
information is or becomes available to such Person on a non-confidential basis
from a source other than the Company who is not known by such Person, after
inquiry, to be prohibited or restricted from disclosing such information to such
Person by contractual, legal or fiduciary obligation or (z) such information is
independently developed by such Person without the use of or access to any
Confidential Information, and each Person shall be responsible for any breach of
the terms of this Section 5(r) by such Person or its Representatives, and shall
take all appropriate steps to safeguard Confidential Information from
disclosure, misuse, espionage, loss and theft; and

(s)provide and cause to be maintained a transfer agent and registrar for all
Eligible Shares covered by the applicable registration statement from and after
a date not later than the effective date of such registration statement.

Each Eligible Holder, upon receipt of any notice from the Company of any event
of the kind described in Section 5(i) hereof, shall forthwith discontinue
disposition of the Eligible Shares pursuant to the registration statement
covering such Eligible Shares until such holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 5(i) hereof (provided
that, in the case of a Shelf Registration, if such suspension lasts for longer
than ten (10) consecutive business days, it shall count as a suspension for
purposes of the limits set forth in Section 2(a)(ii)(2)) and Section 2(d)(iv),
and, if so directed by the Company, such Eligible Holder shall destroy all
copies, other than permanent file copies then in such holder’s possession, of
the prospectus covering such Eligible Shares at the time of receipt of such
notice.

If the disposition by any Eligible Holder of its securities is discontinued
pursuant to the foregoing sentence, the Company shall extend the period of
effectiveness of the registration statement by the number of days during the
period from and including the date of the giving of such notice to and including
the date when such Eligible Holder shall have received, in the case of
Section 5(e)(iv), notice from the Company that such stop order or suspension of
effectiveness is no longer in effect and, in the case of Section 5(i), copies of
the supplemented or amended prospectus contemplated by Section 5(i).

Section 6.Offering Procedures

.  If and whenever the Company is under an obligation pursuant to the provisions
of this Agreement to facilitate (x) an Underwritten Offering pursuant to a
Demand Registration or (y) an Underwritten Takedown Offering (including a
Marketed Underwritten Takedown Offering), the Company shall, as expeditiously as
practicable:

13

--------------------------------------------------------------------------------

 

(a)use its commercially reasonable efforts to obtain, and to furnish to the
Eligible Holders and each underwriter, “cold comfort” letters from its
independent certified public accountants in customary form and at customary
times and covering matters of the type customarily covered by cold comfort
letters;

(b)cooperate with the sellers of Eligible Shares and the managing underwriter(s)
to facilitate the timely preparation and delivery of certificates, to the extent
permitted by applicable law, not bearing any restrictive legends representing
the Eligible Shares to be sold, and cause such Eligible Shares to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Eligible Shares to the
underwriter(s);

(c)make reasonably available its employees and personnel for participation in
“road shows” and other marketing efforts and otherwise provide reasonable
assistance to the underwriter(s) (taking into account the needs of the Company’s
businesses and the requirements of the marketing process) in the marketing of
Eligible Shares in such Underwritten Offering;

(d)if at any time the information conveyed to a purchaser at the time of sale
includes any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, promptly file with the
SEC such amendments or supplements to such information as may be necessary so
that the statements as so amended or supplemented will not, in light of the
circumstances, be misleading;

(e)execute an underwriting agreement in customary form and reasonably acceptable
to the Company; and

(f)subject to all the other provisions of this Agreement, use its commercially
reasonable efforts to take all other steps necessary or advisable to effect the
sale of such Eligible Shares contemplated hereby.

Section 7.Expenses

.  All fees and expenses (other than underwriting discounts and commissions
relating to the Eligible Shares, as provided in this Section 7) incurred by the
Company in complying with Section 5 and Section 6 and any registration or
offering under Section 2 or Section 3, including (i) all registration and filing
fees, and any other fees and expenses associated with filings required to be
made with the SEC, FINRA and if applicable, the fees and expenses of any
“qualified independent underwriter,” as such term is defined in FINRA Rule 5121
(or any successor provision), and of its counsel, (ii) all fees and expenses in
connection with compliance with any securities or “Blue Sky” laws (including
fees and disbursements of counsel for the underwriters in connection with “Blue
Sky” qualifications of the Eligible Shares), (iii) all printing, duplicating,
word processing, messenger, telephone, facsimile and delivery expenses
(including expenses of printing certificates for the Eligible Shares in a form
eligible for deposit with The Depository Trust Company and of printing
prospectuses), (iv) all fees and disbursements of counsel for the Company and of
all independent certified public accountants of the Company (including the
expenses of any special audit and cold comfort letters required by or incident
to such performance), (v) Securities Act liability insurance or similar
insurance if the Company so desires or the underwriters so require in accordance
with then-customary underwriting practice, (vi) all fees and expenses incurred
in connection with the listing of Eligible Shares on any securities exchange,
(vii) any reasonable fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, (viii) all fees and expenses of any special
experts or other Persons retained by the Company in connection with any
registration, (ix) all of the Company’s internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), (x) all reasonable expenses related to the “road-show” for
any Underwritten Offering, including all travel, meals and lodging of Company
personnel or advisors to the Company (not including the underwriters and their
advisors), and (xi) any other fees and disbursements customarily paid by the
issuers of securities shall, in all cases, be paid by the Company (collectively,
the “Registration Expenses”); provided, however, that all underwriting discounts
and commissions applicable to the Eligible Shares shall be borne by the Eligible
Holders selling such Eligible Shares, in proportion to the number of Eligible
Shares sold in the offering by each such Eligible Holder. In addition, in
connection with each registration or offering made pursuant to this Agreement,
the Company shall pay the reasonable fees and expenses of Equity Holders’
Counsel.

14

--------------------------------------------------------------------------------

 

Section 8.Indemnification

.  (a) In connection with any registration of any Eligible Shares under the
Securities Act pursuant to this Agreement, the Company shall indemnify and hold
harmless, to the fullest extent permitted by law, each Eligible Holder, their
respective directors, managers, officers, fiduciaries, employees, stockholders,
members or general or limited partners (and the directors, managers, officers,
employees and stockholders thereof), each underwriter, broker or any other
Person acting on behalf of each Eligible Holder and each other Person, if any,
who controls any of the foregoing Persons within the meaning of the Securities
Act from and against any and all losses, claims, damages or liabilities (or
actions in respect thereof), joint or several, and expenses reasonably incurred
(including reasonable fees of counsel and any amounts paid in any settlement
effected with the Company’s consent, which consent shall not be unreasonably
withheld, delayed or conditioned if such settlement is solely with respect to
monetary damages) to which any of the foregoing Persons may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) and expenses arise out of or are
based upon: (i) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement under which such securities were
registered under the Securities Act or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary, final or summary
prospectus or any amendment or supplement thereto, together with the documents
incorporated by reference therein, or any free writing prospectus utilized in
connection therewith, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) any untrue statement or alleged untrue statement of
a material fact in the information conveyed to any purchaser at the time of the
sale to such purchaser, or the omission or alleged omission to state therein a
material fact required to be stated therein in order to make the statements
therein not misleading, (iv) any violation by the Company of any federal, state
or common law rule or regulation applicable to the Company and relating to
action required of or inaction by the Company in connection with any such
registration (including any violation or alleged violation of state “blue sky”
laws) or (v) any failure to register or qualify Eligible Shares in any state
where the Company or its agents have affirmatively undertaken or agreed in
writing that the Company (the undertaking of any underwriter being attributed to
the Company) will undertake such registration or qualification on behalf of the
Eligible Holders (provided that in such instance the Company shall not be so
liable if it has undertaken its reasonable best efforts to so register or
qualify such Eligible Shares), and shall reimburse any such indemnified party
for any legal or other expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, damage, liability, action
or proceeding as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 8(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld, delayed or conditioned if such settlement is
solely with regard to monetary damages), and that the Company shall not be
liable to any such indemnified party in any such case to the extent that any
such loss, claim, damage, liability or action (including any legal or other
expenses incurred) arises out of or is based upon an untrue statement of a
material fact or allegedly untrue statement of a material fact or omission of a
material fact or alleged omission of a material fact made in said registration
statement, preliminary prospectus, final prospectus, amendment, supplement, free
writing prospectus or document incident to registration or qualification of any
Eligible Shares in reliance upon and in conformity with written information
furnished to the Company by such indemnified party, any Affiliate of such
indemnified party or their counsel specifically for use in the preparation
thereof. This indemnity shall be in addition to any liability the Company may
otherwise have. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of such Eligible Holder or any
indemnified party and shall survive the transfer of such securities by such
Eligible Holder. The Company shall also indemnify underwriters, selling brokers,
dealer managers and similar securities industry professionals participating in
the distribution, their officers and directors and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
indemnified parties.

(a)In connection with any registration of Eligible Shares under the Securities
Act pursuant to this Agreement, each holder of Eligible Shares shall severally
and not jointly indemnify and hold harmless (in the same manner and to the same
extent as set forth in Section 8(a)) to the fullest extent permitted by law the
Company, each director or manager of the Company, each officer of the Company
who shall sign such registration statement their respective directors, officers,
fiduciaries, employees, stockholders, members or general or limited partners
(and the directors, officers, employees and stockholders thereof), and each
Person who controls any of the foregoing Persons within the meaning of the
Securities Act with respect to any untrue statement of a material fact or
omission of a

15

--------------------------------------------------------------------------------

 

material fact required to be stated therein in order to make the statements
therein not misleading, from such registration statement, any preliminary
prospectus or final prospectus contained therein or otherwise filed with the
SEC, any amendment or supplement thereto, any free writing prospectus utilized
thereunder or any document incident to registration or qualification of any
Eligible Shares, but only if such statement or omission was made in reliance
upon and in conformity with written information furnished to the Company by such
holder specifically for use in connection with the preparation of such
registration statement, preliminary prospectus, final prospectus, amendment,
supplement or document; provided, however, that the indemnity agreement
contained in this Section 9(b) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Eligible Holder (which consent shall not be
unreasonably withheld, delayed or conditioned if such settlement is solely with
regard to monetary damages), and that the maximum amount of liability in respect
of such indemnification shall be limited, in the case of each seller of Eligible
Shares, to an amount equal to the proceeds (net of expenses and underwriting
discounts and commissions) actually received by such seller from the sale of
Eligible Shares effected pursuant to such registration giving rise to such loss,
claim, damage, liability, action or expense.

(b)Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding that may involve a claim referred to in the
preceding paragraphs of this Section 8, such indemnified party will give written
notice to the latter of the commencement of such action. The failure of any
indemnified party to notify an indemnifying party of any such action shall not
relieve the indemnifying party from any liability in respect of such action that
it may have to such indemnified party on account of this Section 8, except to
the extent the indemnifying party is materially prejudiced thereby. In case any
such action is brought against an indemnified party, the indemnifying party will
be entitled to participate in and to assume the defense thereof, jointly with
any other indemnifying party similarly notified to the extent that it may wish,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be responsible for
any legal or other expenses subsequently incurred by the indemnified party in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, that if (i) the indemnifying party fails to
take reasonable steps necessary to defend diligently the action or proceeding
within twenty (20) days after receiving notice from such indemnified party; or
(ii) counsel to an indemnified party shall have reasonably concluded that there
may be one or more legal or equitable defenses available to such indemnified
party which are additional to or conflict with those available to the
indemnifying party; or (iii) representation of both parties by the same counsel
is otherwise inappropriate under applicable standards of professional conduct,
then in any such case the indemnifying party shall not have the right to assume
the defense of such action on behalf of such indemnified party (but shall have
the right to participate therein with counsel of its choice at its own expense)
and such indemnifying party shall reimburse such indemnified party and any
Person controlling such indemnified party for the reasonable fees and expenses
of any counsel retained by the indemnified party which is reasonably related to
the matters covered by the indemnity agreement provided in this Section 8. If
the indemnifying party is not entitled to, or elects not to, assume the defense
of a claim, it will not be obligated to pay the reasonable fees and expenses of
more than one counsel with respect to such claim.

(c)No indemnifying party shall, without the written consent of the indemnified
party (which consent shall not be unreasonably withheld, delayed or
conditioned), effect the settlement or compromise of, or consent to the entry of
any judgment with respect to, any pending or threatened action or claim in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (A) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim, and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party.

(d)If the indemnification provided for in this Section 8 is unavailable to or is
insufficient to hold harmless an indemnified party with respect to any loss,
claim, damage, liability, action or expense referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability, action or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the untrue or alleged untrue statements of a material fact or
omissions or alleged omissions to state a material fact which resulted in such
loss, claim, damage, liability, action or expense as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among

16

--------------------------------------------------------------------------------

 

other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact required to be
stated in any communications in order to make the statements therein not
misleading, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein. No Person guilty of fraudulent misrepresentation shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. Notwithstanding anything in this Section 8(e) to the
contrary, no Eligible Holder shall be required to contribute any amount in
excess of the proceeds (net of expenses and underwriting discounts and
commissions) actually received by such Eligible Holder from the sale of the
Registrable Shares in the offering to which the losses, claims, damages,
liabilities and expenses of the indemnified parties relate less the amount of
any indemnification payment made by such Eligible Holder pursuant to
Section 8(b).

Section 9.Underwritten Offerings

.  In the case of a registration pursuant to Section 2 or Section 3 hereof, if
the Company is entering into a customary underwriting or similar agreement in
connection therewith, all of the Eligible Shares to be included in such
registration shall be subject to such underwriting agreement. To the extent
required, the Eligible Holders shall enter into an underwriting or similar
agreement, which agreement may contain provisions covering one or more issues
addressed herein, and, in the case of any conflict with the provisions hereof,
the provisions contained in such underwriting or similar agreement addressing
such issue or issues shall control. In the case of an Underwritten Offering
under Section 2 hereof, the price, underwriting discount and other financial
terms for the Eligible Shares shall be determined by the Requesting Equity
Holders or the Initiating Equity Holders, as applicable, in such Underwritten
Offering.

Section 10.Information by Eligible Holders

.  Each Eligible Holder shall furnish to the Company such written information
regarding such Eligible Holder and the distribution proposed by the Eligible
Holder as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification or
compliance referred to in this Agreement.

Section 11.Delay of Registration

.  No Eligible Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Agreement.

Section 12.Exchange Act Compliance

.  With a view to making available the benefits of certain rules and regulations
of the SEC which may permit the sale of restricted securities to the public
without registration, the Company agrees to:

(a)make and keep public information available as those terms are understood and
defined in Rule 144, at all times from and after ninety (90) days following the
effective date of the registration statement with respect to the IPO;

(b)use its reasonable best efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act at any time after it has become subject to such reporting
requirements; and

(c)so long as the Eligible Holders own any Registrable Shares, furnish to the
Eligible Holders upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time from and
after ninety (90) days following the effective date of the registration
statement with respect to the IPO), and of the Securities Act and the Exchange
Act (at any time after it has become subject to such reporting requirements), a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed as an Eligible Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing such
Eligible Holder to sell any such securities without registration.

Section 13.Termination of Registration Rights

.  With respect to each Eligible Holder, the registration rights set forth in
this Agreement will terminate at such date as such Eligible Holder and its
successors no longer hold any Eligible Shares (each such date, a “Rights
Termination Date”); provided that, for the avoidance of doubt,

17

--------------------------------------------------------------------------------

 

if a Rights Termination Date with respect to any Eligible Holder occurs during a
Holdback Period, such Eligible Holder will continue to be bound by the
provisions set forth in Section 4 until the end of such Holdback Period; and
provided further, that upon exercise by the Company of any postponement right
hereunder, the period during which any Eligible Holder may exercise any rights
provided for in this Agreement shall be extended for a period equal to the
period of such postponement by the Company.

Section 14.Additional Confidentiality Obligations

.

(a)Each Eligible Holder shall keep confidential (i) all deferrals by the Company
under Section 2(a)(ii)(2) and Section 2(d)(iv) hereof when any such a deferral
is in effect, (ii) the certificates referred to in Section 2(a)(ii)(2) and
Section 2(d)(iv)(B) above and their respective contents, and (iii) all notices
from the Company related to any potential or pending registration, unless and
until otherwise notified by the Company, except (A) for disclosure to such
Eligible Holder’s employees, officers, directors, agents, legal counsel,
accountants, auditors and other professional representatives and advisers who
reasonably need to know such information solely for purposes of assisting the
Eligible Holder with respect to its investment in Common Stock and agree to keep
it confidential, (B) for disclosures to the extent required in order to comply
with reporting obligations to its limited partners or other direct or indirect
investors who have agreed to keep such information confidential, (C) if and to
the extent such matters are publicly disclosed by the Company or any of its
subsidiaries or any other Person (except to the extent that such other Person
learned of such confidential information as a result of disclosure by the
Eligible Holder in violation of this Agreement) that, to the knowledge of such
Eligible Holder after inquiry, was not prohibited or restricted from disclosing
such information by a contractual, legal or fiduciary obligation and (D) the
release of such information is requested or required by law or by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process (provided that the Eligible Holder gives prompt and
timely written notice prior to such disclosure,  to the extent permitted by law,
and shall reasonably cooperate with the Company should the Company, at the
Company’s sole expense, desire to seek a protective order prior to disclosure).

(b)Each Eligible Holder acknowledges that certain information provided to
Eligible Holders may constitute material non-public information under applicable
securities laws (which may include the fact that a potential registration or
offering is contemplated). Each Eligible Holder acknowledges that applicable
securities laws limit trading in securities while in possession of material
non-public information.

Section 15.Successors and Assigns; Third Party Beneficiaries

.  This Agreement shall bind and inure to the benefit of the Company, the Equity
Holders, and, subject to Section 16, the respective successors and assigns of
the Company and the Equity Holders. Except for the provisions of Section 8
hereof, with respect to which any Person indemnified thereby shall be a third
party beneficiary, no other third party beneficiaries are intended or shall be
deemed to be created hereby.

Section 16.Assignment

.  Any Equity Holder may assign its rights hereunder, in whole or in part, to
any Affiliate to whom such Equity Holder transfers Registrable Shares (an
“Assignee”); provided, however, that such Assignee shall, as a condition to the
effectiveness of such assignment, be required to execute a counterpart to this
Agreement agreeing to be treated as an Equity Holder, whereupon such third party
shall have the benefits of, and shall be subject to the restrictions contained
in, this Agreement as if such third party was originally included in the
definition of Equity Holder, and had originally been a party hereto (including
any benefits and restrictions expressly applicable to the assigning Equity
Holder).

Section 17.Entire Agreement

.  This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties with respect to the
subject matter hereof, except for contracts and agreements referred to herein.

Section 18.Notices

.  All notices, requests and other communications to any party hereunder shall
be in writing (including facsimile transmission and electronic mail (“e-mail”)
transmission, so long as a receipt of such e-mail is requested and received by
non-automated response). All such notices, requests and other communications
shall be delivered in person or sent by facsimile, e-mail or nationally
recognized overnight courier and shall be deemed received on the date of receipt
by the recipient thereof if received prior to 5:00 p.m. on a business day in the

18

--------------------------------------------------------------------------------

 

place of receipt. Otherwise, any such notice, request or communication shall be
deemed to have been received on the next succeeding business day in the place of
receipt. All such notices, requests and other communications to any party
hereunder shall be given to such party as follows:

(i)If to the Company, to:

Velocity Financial, Inc.
30699 Russell Ranch Road, Suite 295
Westlake Village, California 91362

Attention:Christopher D. Farrar
Phone:
E-mail:

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP
2475 Hanover Street
Palo Alto, CA 94304

Attention:William B. Brentani
Daniel N. Webb
Phone:(650) 251-5000
E-mail:wbretani@stblaw.com
dwebb@stblaw.com

(ii)If to Snow Phipps, to:

Snow Phipps Group

667 Madison Avenue

18th Floor

New York, NY 10065

 

Attention:Alan Mantel

John Pless

E-mail:

 

 

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP
2475 Hanover Street
Palo Alto, CA 94304

Attention:William B. Brentani
Daniel N. Webb
Phone:(650) 251-5000
E-mail:wbretani@stblaw.com
dwebb@stblaw.com

(iii)If to TOBI, to

Pacific Investment Management Company LLC

1633 Broadway

New York, NY 10019

19

--------------------------------------------------------------------------------

 

 

Attention:Daniel Ballen

E-mail:

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

 

Attention:Robb L. Tretter

Phone:(212) 596-9512

E-mail:robb.tretter@ropesgray.com

 

 

 

 

(iv)If to any of the parties listed on Schedule A hereto, to the address(es) set
out in the Company’s records, as may be updated by such parties by written
notice from time to time,

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

Section 19.Severability

.  If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible within a reasonable period of time.

Section 20.Modifications; Amendments; Waivers

.  The terms and provisions of this Agreement may not be modified or amended,
nor may any provision be waived, except pursuant to a writing signed by the
Company and Equity Holders who hold a majority of the Registrable Securities
then outstanding; provided that any such modification, amendment or waiver that
(i) repeals, nullifies, eliminates or adversely modifies any right expressly
granted to an Equity Holder individually in this Agreement (as opposed to rights
granted to the Equity Holders or any group of Equity Holders generally) or
(ii) adversely impacts the economic powers, rights, preferences or privileges of
an Equity Holder hereunder relative to any other Equity Holder, shall, in each
case, also require the written consent of such Equity Holder.

Section 21.Counterparts

.  This Agreement may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

Section 22.Headings; Exhibits

.  The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
exhibits and annexes attached hereto are incorporated in and made a part of this
Agreement as if set forth in full herein.

Section 23.Governing Law

.  This Agreement shall be construed in accordance with and governed by the laws
of the State of Delaware, without giving effect to any choice of law or conflict
of law provision or rule that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

Section 24.Waiver of Jury Trial; Consent to Jurisdiction

.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS

20

--------------------------------------------------------------------------------

 

AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Each party hereby
irrevocably submits to the exclusive jurisdiction of the federal courts located
in the State of Delaware or the Delaware Court of Chancery for the purpose of
adjudicating any dispute arising hereunder. Each party hereby irrevocably and
unconditionally waives and agrees not to plead or claim in any such court any
objection to such jurisdiction, whether on the grounds of hardship, inconvenient
forum or otherwise. Each party further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth in Section 17 shall be effective service of process for any
action, suit or proceeding with respect to any matters to which it has submitted
to jurisdiction in this Section 23.

Section 25.Mergers and Other Transactions Affecting Registrable Securities

.  The provisions of this Agreement shall apply to the full extent set forth
herein with respect to the Registrable Securities, and to any and all securities
of the Company or any successor thereof (whether by merger, amalgamation,
consolidation or otherwise) that may be issued in respect of, in exchange for,
or in substitution of such securities, by reason of any dividend, split,
issuance, reverse split, combination, recapitalization, reclassification,
merger, amalgamation, consolidation or otherwise.

[Signature page follows]

 

21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

VELOCITY FINANCIAL, INC.

 

 

 

By:

/s/ Christopher D. Farrar

Name:

Christopher D. Farrar

Title:

Chief Executive Officer

 




[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

SNOW PHIPPS GROUP AIV (OFFSHORE) L.P.

 

 

By:

SPG GP, LLC, its general partner

 

 

By:

/s/ Alan Mantel

Name:

Alan Mantel

Title:

Authorized Signatory

 

 

SNOW PHIPPS GROUP AIV L.P.

 

 

By:

SPG GP, LLC, its general partner

 

 

By:

/s/ Alan Mantel

Name:

Alan Mantel

Title:

Authorized Signatory

 

 

SPG CO-INVESTMENT, L.P.

 

 

By:

SPG GP, LLC, its general partner

 

 

By:

/s/ Alan Mantel

Name:

Alan Mantel

Title:

Authorized Signatory

 

 

SNOW PHIPPS GROUP (B), L.P.

 

 

By:

SPG GP, LLC, its general partner

 

 

By:

/s/ Alan Mantel

Name:

Alan Mantel

Title:

Authorized Signatory

 

 

SNOW PHIPPS GROUP (RPV), L.P.

 

 

By: SPG GP, LLC, its general partner

 

 

By:

/s/ Alan Mantel

Name:

Alan Mantel

Title:

Authorized Signatory

 






[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

TOBI III SPE I LLC

 

 

 

 

By:

/s/ Harin de Silva

Name:

Harin de Silva

Title:

Authorized Person




 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

Schedule A

Farrar Family Trust Dated February 16, 2011
Jennifer Tymczyn
Thomas Kolefas
David R. McGee and Melinda L. McGee, Trustees of the David and Melinda Living
Trust Dated May 1, 1998
Jeffrey Taylor
Joy Schaefer
Joe Cowell
Hector Rodriguez
Kyle Nguyen

 

 

 